Order affirmed without costs. Memorandum: The court’s award of custody to respondent father has a substantial basis in the record. Findings of the trial court should be accorded great weight and we are reluctant to substitute our judgment for that of the court, which heard the witnesses, evaluated their testimony and observed the parties (Matter of Yeo v Cornaire, 91 AD2d 1153, 1154, affd 59 NY2d 875; see also, Eschbach v Eschbach, 56 NY2d 167, 171; Matter of Doty v Doty, 124 AD2d 323, 324).
The trial court considered the stability of respondent’s home, his financial standing and the parental guidance and discipline provided by respondent. These are appropriate considerations in guiding the court in determining what is in the best interests of the children (see, Matter of Harvey v Roselle, 125 AD2d 997).
All concur, except Callahan, J. P., and Doerr, J., who dissent and vote to reverse in the following memorandum.